    4:05-cr-01129-TLW      Date Filed 07/02/20    Entry Number 396   Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

United States of America                      Crim. No. 4:05-cr-01129-TLW-1
                                              C/A No. 4:20-cr-01292-TLW
       v.
                                                             Order
Mecca Taurice Evans



      This matter comes before the Court for consideration of the Government’s

motion to stay this habeas proceeding pending the Fourth Circuit’s issuance of its

mandate in United States v. Gary, No. 18-4578 (4th Cir. filed Aug. 15, 2018). For the

reasons set forth in the motion, the Court concludes that the outcome of this

proceeding will likely be impacted by the final decision in Gary and that it would

therefore be appropriate to stay this case pending issuance of the mandate in Gary.

Accordingly, the Government’s motion, ECF No. 395, is GRANTED.                     The

Government is directed to notify the Court upon issuance of the mandate in Gary.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

July 2, 2020
Columbia, South Carolina




                                          1
